                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:12-cr-00188-FDW-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
 vs.                                             )
                                                 )
 (21) FRANKLIN ROBBS,                            )                       ORDER
                                                 )
         Defendant.                              )
                                                 )


         THIS MATTER is before the Court on Defendant Franklin Robbs’s Motion for

Compassionate Release. (Doc. No. 1189). For the reasons that follow, Defendant’s Motion for

Compassionate Release is DENIED.

I.      BACKGROUND

        Defendant is 49 years old. (Doc. No. 715, p. 2). Defendant is currently incarcerated at FCI

Williamsburg. Defendant pleaded guilty to Conspiracy to Commit Racketeering pursuant to a plea

agreement on April 26, 2013. (Doc. No. 460). This Court sentenced Defendant to 132 months in

prison in a Judgement dated March 3, 2014. (Doc. No. 774). This sentence was ordered to be

served consecutive to his undischarged Wake County case and followed by 3 years supervised

release. Id. An amended Judgement was issued May 15, 2015. (Doc. No. 875).

II. DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        In his Motion, Defendant discusses, in general terms, the conditions of his prison

 facility and the policies of the prison. Id. Defendant cited only his hypertension as increasing the

 likelihood of him contracting or being adversely affected by COVID-19. Defendant’s medical

 records do not indicate that his hypertension in any way affects his ability to care for himself, in

 fact, his hypertension appears to have resolved based on Defendant’s own efforts to improve his

                                                 1

       Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 1 of 6
    health. Therefore, Defendant does not cite a qualifying circumstance under United States Code

    Title 18, Section 3582(c)(1)(A) that suggests this court should release him from his sentence

    early.

             United States Code Title 18, Section 3582(c)(1)(A), as amended by the First Step Act,

provides that the court may not modify a term of imprisonment once it has been imposed except

that:


             (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
             motion of the defendant after the defendant has fully exhausted all
             administrative rights to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days from the receipt of
             such a request by the warden of the defendant’s facility, whichever is earlier,
             may reduce the term of imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not exceed the unserved
             portion of the original term of imprisonment), after considering the factors set
             forth in section 3553(a) to the extent they are applicable, if it finds that –


                  (i) extraordinary and compelling reasons warrant such a reduction; or

                  (ii) the defendant is at least 70 years of age, has served at least 30 years in
                       prison, pursuant to a sentence imposed under section 3559(c), for the
                       offense or offenses for which the defendant is currently imprisoned,
                       and determination has been made by the Director of the Bureau of
                       Prisons that the defendant is not a danger to the safety of any other
                       person or the community, as provided under section 3142(g)…1

             In addition to satisfying subsections (i) or (ii), the reduction must also be “consistent

With applicable policy statements issued by the Sentencing Commission….” 18 U.S.C. §

3582(c)(1).




1Addressing factors to reasonably assure the appearance of the person as required and the safety of any other
person and the community.



                                                         2

        Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 2 of 6
       The Sentencing Commission’s policy statement with regard to compassionate release is

set forth in U.S. Sentencing Guidelines § 1B1.13. The Policy recognizes the following

extraordinary and compelling reasons:

              (A)           Medical Condition of the Defendant –

              (i)       The defendant is suffering from a terminal illness (i.e., a serious
              physical and advanced illness with an end of life trajectory)….

                    (ii)    The defendant is –

                            (I)    suffering from a serious physical or medical condition,

                            (II)   suffering from a serious functional or cognitive impairment, or

                             (III) experiencing deteriorating physical or mental health because
                           of the aging process,

                that substantially diminishes the ability of the defendant to provide self-care within
                the environment of a correctional facility and from which he or she is not expected
                to recover.

               (B) Age of the Defendant – The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the aging
        process; and (iii) has served at least 10 years or 75 percent of his or her term of
        imprisonment, whichever is less.

        (C)     Family Circumstances.

                           (i) The death or incapacitation of the caregiver of the defendant’s
                           minor child or minor children.

                            (ii) The incapacitation of the defendant’s spouse or registered partner
                            when the defendant would be the only available caregiver for the spouse
                            or registered partner.

          (D) Other Reasons – As determined by the Director of the Bureau of Prisons, there
          exists in the defendant’s case an extraordinary and compelling reason other than, or
          in a combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13, application note 1; see also 28 U.S.C. § 994(t) (authorizing the Commission

to describe what should be considered extraordinary and compelling reasons for sentence

reduction). Rehabilitation, by itself, is not an extraordinary and compelling reason for sentence


                                                     3

    Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 3 of 6
reduction. 28 U.S.C. § 994(t); U.S.S.G. § 1B1.13, application note 3.

       Defendant has failed to demonstrate the existence of “extraordinary and compelling

reasons” for supporting his Motion pursuant to § 3582(c)(1)(A)(i). Defendant does not assert

that he has a terminal or serious health condition, or deterioration in physical or mental health

due to aging, or family circumstances that would support release under subsections A, B, or C

of U.S.S.G. § 1B1.13, application note 1. See (Doc. No. 1192). Defendant makes a general

allegation that he is at risk of contracting COVID-19 due to prison conditions and his

asymptomatic hypertension. See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the

mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially considering BOP’s

statutory role, and its extensive and professional efforts to curtail the virus’s spread”); United

States v. Hood, No. 5:18-CR-00005-KDB, 2020 WL 2091070, at *3 (W.D.N.C. Apr. 30, 2020)

(“Without a particularized susceptibility to the disease and a particularized risk of contracting

the disease at his prison facility, the Court will not grant a motion for compassionate release

based on COVID-19 concerns.”).

       Nor does Defendant identify any other circumstances that are “extraordinary and

compelling” under subsection D of the applicable policy statement other than the COVID-19

pandemic. See Id.; see also U.S.S.G. § 1B1.13, application note 1(D). Further, there is no

evidence that BOP cannot care for Defendant adequately. Thus, Defendant has failed to make

the required showing under § 3582(c)(1)(A)(i).

        Even if Defendant qualified for release due to extraordinary and compelling reasons,




                                                 4

    Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 4 of 6
§ 3582(c)(1)(A) requires that this Court consider the factors listed in 18 U.S.C. § 3553(a) before

granting Defendant’s motion. These factors, which include “the nature and circumstances of [his]

offense,” his “history and characteristics,” and “the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, to provide just punishment for the

offense, to afford adequate deterrence to criminal conduct and to protect the public from further

crimes of the defendant,” weigh in favor of Defendant’s continued imprisonment. 18 U.S.C. §

3553(a).


      Defendant was the North Carolina “Godfather” the United Bloods Nation (UBN), a

violent gang, and continued to direct criminal activities even while imprisoned. While imposing

Defendant’s sentence in the instant case, this Court noted its consideration of the nature and

circumstances of the offense and the history and characteristics of the Defendant, as well as the

need to promote respect for the law, provide just punishment for the offense, afford adequate

deterrence to criminal conduct and protect the public from further crimes of the defendant. See

(Doc. 775). Prior to Defendant’s federal conviction and sentencing, Defendant had been

convicted of assault with intent to murder, second degree robbery, petit larceny, attempted

robbery, attempt to obtain property under false pretenses, financial card fraud, theft and credit

card forgery, resisting a public officer, criminal possession of a controlled substance, second

degree assault, and possession with intent to sell or deliver cocaine. (Doc. No. 715, pg. 23-31).

Considering Defendant’s violent conduct, his extensive criminal history, his disrespect for the

law, and the need to protect the public from him as well as the other 3553(a) factors, the

Defendant’s Motion for Compassionate Release (Doc. No. 1189) is DENIED.

III. CONCLUSION




                                                5

    Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 5 of 6
      For the foregoing reasons, Defendant Franklin Robbs’s Motion for Compassionate Release

(Doc. No. 1189) is DENIED.

      IT IS SO ORDERED.


                                    Signed: December 1, 2020




                                             6

    Case 3:12-cr-00188-FDW-DSC Document 1202 Filed 12/01/20 Page 6 of 6
